Citation Nr: 1700045	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-05 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for unspecified immunological disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a thyroid disorder, to include as due to exposure to herbicides.

4.  Entitlement to service connection for sciatica.

5.  Entitlement to service connection for residuals of cold weather exposure.

6.  Entitlement to special monthly compensation based on the need for aid and attendance.

7.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

8.  Entitlement to specially adapted housing.

9.  Entitlement to special home adaptation grant.

10.  Permanent incapacity for self-support of appellant's daughter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony before the undersigned at a hearing in June 2013.  A transcript is associated with the claims folder.

The case was previously before the Board in September 2014 when it was remanded for additional development.

In addition to the issues identified above, in September 2014, the Board remanded issues of entitlement to service connection for ankylosing spondylosis and entitlement to service connection for spinal stenosis for further development.  Subsequently, in an RO rating decision dated in June 2015, service connection was granted for spinal stenosis/ankylosis and was rated together with degenerative changes of the lumbar spine.  The Veteran has perfected appeals of the downstream issues of entitlement to higher ratings and earlier effective date for the service-connected degenerative changes of the lumbar spine with spinal stenosis/spondylosis.  However, the Veteran has requested a hearing before a Veterans Law Judge with regard to these downstream issues and, as such, they will be the subject of a separate Board decision.
 
The issues of entitlement to service connection for peripheral neuropathy, service connection for a thyroid disorder, service connection for sciatica, entitlement to special monthly compensation based on the need for aid and attendance, entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2005 RO rating decision denied the Veteran's claim of entitlement to service connection for unspecified immunological disability, to include as due to herbicide exposure.  The appellant was notified of the decision but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in June 2005, when considered with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence is against a finding that the Veteran has residuals of a cold injury causally related to, or aggravated by, active service.

4.  The Veteran is not in receipt of service connected benefits for any eye, deep partial burns, full thickness or subdermal burns, or residuals of any inhalation injury disabilities and does not have anatomical loss or loss of use of both hands. 

5.  The Veteran's daughter was not permanently incapable of self-support prior to attaining the age of 18 years. 


CONCLUSIONS OF LAW

1.  Evidence received since the June 2005 RO rating decision in connection with the Veteran's request to reopen a claim for unspecified immunological disability, to include as due to herbicide exposure, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  The criteria for service connection for residuals of cold weather exposure have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2016).

3.  The Veteran is not eligible for an award of a special home adaptation grant.  38 U.S.C.A. § 2101 (a), (b) (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2016).

4.  The Veteran's daughter was not permanently incapable of self-support prior to attaining the age of 18 years, and is not recognized as the helpless child of the Veteran.  38 U.S.C.A. §§ 101 (4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Application to Reopen

The Veteran seeks to reopen a claim for service connection for unspecified immunological disability, to include as due to herbicide exposure.  A claim of entitlement to service connection for hearing loss was denied in a June 2005 RO rating decision on the basis that the records did not reveal any diagnosis of any immune disorder.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.302, 20.1103. 

Evidence of records at the time of the June 2005 rating decision included the Veteran's service treatment records and VA treatment records.

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final denial includes the Veteran's testimony at a hearing before the undersigned and VA treatment records.  

In January 2010 the Veteran requested testing for an autoimmune disorder called mixed connective tissue disease.  However, treatment records do not reveal a diagnosis of or treatment for any immunological disorder. 

At the hearing before the undersigned the Veteran reported that his immune disability was a residual of testosterone shots he received while on active duty.  He also reported that it was diagnosed after service in "blood work."  

When the Board remanded the claim in September 2014, it noted that records added to the file since the June 2005 rating decision did not identify an immunological disease; however, the Veteran had testified at the June 2013 hearing that he had been diagnosed with an immunological disorder.  Thus, the Board deferred a determination on the claim to reopen pending receipt of any additional treatment records.  

Pursuant to the Board remand, additional treatment records were associated with the file.  The evidence associated with the claims file since the June 2005 final decision is new in that it was not associated with the claims at the time of the prior final denial.  However, the evidence is not material as it does not establish that the Veteran has any diagnosed immunological disorder.  In making this finding, the Board acknowledges that the Veteran has reported that he was diagnosed at some point; however, there are no records to support that assertions.  None of the new evidence relates to an unestablished fact and therefore, does not raise a reasonable possibility of substantiating the claim.  As such, the application to reopen the claim is denied.

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran seeks entitlement to service connection for residuals of cold weather exposure.

Upon examination at separation from service in August 1987 the Veteran was not noted to have any residuals of cold weather exposure.  A Report of Medical History dated in August 1987 does not reveal any complaint of any residuals of cold weather exposure.

The Veteran was afforded a VA medical examination in June 2015.  The examiner noted cold injury to left cheek of face and bilateral hands based upon subjective medical history of the Veteran.  There was no objective medical evidence.  The Veteran reported that he was exposed to cold weather while serving in Alaska.  He explained that he experienced frostbite to his hand and face at the same time when he had to remove his mittens to unlock a padlock.  He reported that he was treated in the clinic with gauze without follow-up.  He reported that his hands get numb when he is in a little bit of cold.  He also reported pain in his hands in the cold.  He stated that he had burning, shooting pain in his joints and fingers when it got cold.  

He reported a second incident of frost bite when pushing a truck out of a snow bank in Alaska.  He put his face against the tailgate and got frost bite.  He did not seek treatment.  His left cheek was numb after the incident.  He experiences numbness and a warm pain to his left cheek when the weather was cold. 

He reported that he was snow blinded in Alaska.  He got "[squiggly] lines in his eyes."  He stated that this resulted in floaters.

The examiner noted arthralgia or other pain, numbness and cold sensitivity in the hands and cold sensitivity in the left cheek of the face.  However, the examiner reiterated that there was no objective evidence on clinical evaluation.

The Veteran reported that the cold injury affected his ability to work.  He had difficulty in using the keyboard of his computer.  He felt as if he was not as efficient and that he did not have the bilateral hand dexterity.  The Veteran was given "a special chair and keyboard."  He fractured his right wrist during active military service.  He was right hand dominant and the pain in the right wrist was secondary to that service connected disability.  

There was no decrease in fine touch or proprioception of bilateral face/cheek on clinical evaluation.  Skin tone was normal.  Face was symmetrical and there were no abnormalities noted on medical examination of the cheeks.  The Veteran declined EMG evaluation of the bilateral upper extremities to further evaluate bilateral hand numbness for clinical diagnosis.  

The Veteran reported that he was damaged by a March 2010 EMG.  

The examiner rendered the opinion that it was less likely than not that the condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran provided subjective medical history that he developed frostbite of his bilateral hands and left cheek in service.  The medical examiner could not find treatment for a cold injury during the Veteran's military service in 1974.  The Veteran had a medical examination in August 1980 that documented "normal to head, face, neck and scalp and normal to upper extremities."  The Veteran had a retirement physical in August 1987 that revealed documentation of a range of motion defect of the 4th finger of the right hand.  The examiner stated that there was a medical examination and no cold injury or symptoms were noted in the examination.  The examiner stated that there was no reason to doubt the sincerity of the Veteran's subjective history and symptoms of cold injury that he stated occurred in Alaska during active military service.  However, the examiner could not find objective evidence of an incident or persistent symptoms on review of the Veteran's service treatment records.  The examiner further noted that the Veteran declined an EMG on medical evaluation of his upper bilateral extremities for further evaluation of his bilateral hand symptoms.  Thus the examiner was unable to give a 50 percent or greater probability and rendered a less likely determination.  

Entitlement to service connection for residuals of a cold injury in service is not warranted.  The Board notes that the Veteran has been diagnosed with urticaria from cold/heat.  The Veteran reported that he injured his hands and cheek in service while serving in Alaska.  A VA examiner has noted that there was no notation of any treatment for cold injury during the Veteran's service.  Further, the examiner noted that examination in service after the reported exposure did not report any injuries.  In addition, the examiner noted that the Veteran's retirement physical did not reveal any cold injuries.  Further the examiner noted that there was no objective evidence of any incident or persistent symptoms of a cold injury.  The Board finds that opinion probative.  Although the examiner referred to a lack of treatment during service, the opinion is not based solely on that finding.  The examiner also noted reports later in service by the Veteran and no findings or complaints noted on retirement examination.  The Board can weigh the absence of contemporaneous treatment records in service with other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed Cir. 2006).  Therefore, service connection for residuals of cold weather exposure is denied.

IV.  Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring necessary special home adaptations or for assistance in acquiring a residence already adapted with necessary special features is available to a Veteran with the requisite service who does not qualify for specially adapted housing under the criteria cited above, but is entitled to compensation for permanent and total disability which: 1) includes the anatomical loss or loss of use of both hands; 2) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of ate least one extremity and the trunk; 3) id due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or 4) is due to residuals of an inhalation injury; or is due to blindness in both eyes with 5/200 or less visual acuity.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a.

Review of the claims file does not reveal that the Veteran is in receipt of service connected benefits for any eye disability, deep partial burns, full thickness or subdermal burns, or residuals of any inhalation injury.  The Veteran has contended that his hands have pain and get numb in the cold, and he has reported symptoms of neuropathy in the hands.  In addition, examination has revealed that that the Veteran had some numbness and pain in the upper extremities.  See VA Medical Examination, June 2015.  The Veteran is in receipt of service-connected benefits for the degenerative disc disease at C5-C6 and C6-C7; however, the Veteran is not service connected for any disabilities of the hands to include as due to the cervical spine.  The Veteran has not contended and the record does not reveal that the Veteran has anatomical loss of both hands or loss of use of both hands.  As such, entitlement to special home adaptation grant is denied.

V.  Incapacity for Self-Support

The Veteran seeks benefits for permanent incapacity for self-support of his daughter.

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101 (4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356 (a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  The focus of analysis is on the individual's condition at the time of his eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

At the hearing before the undersigned the Veteran reported that his daughter was incapable of self-support prior to the age of 18.  He stated that she wore a Holter monitor and had several cardiac events in a 24 hour period.  The Veteran reported that his daughter had tachycardia before she was 18.  The daughter was reported to be obese and to have behavioral problems since she was a child.  The daughter was reported to have been born with asthma and to have foot problems.  It was reported that the daughter tried working but it did not work out.  She had problems physically and could not cope.  

The Veteran's daughter turned 18 in December 2009.

Review of the claims file does not reveal treatment records regarding the Veteran's daughter, including for the period prior to her turning 18 years old.

In the September 2014 Board remand, the Board requested that the Veteran be contacted and asked to identify all treatment that his daughter had prior to the age of 18.  The Board requested that after obtaining any necessary authorization, that attempts be made to obtain and associate with the claims file all identified treatment.  

In February 2015 the Veteran was contacted and asked to identify all treatment of the Veteran's daughter prior to the age of 18.  The request specifically asked for a statement from a physician who knows of the child's condition showing the extent of disability, diagnosis, prognosis, and date of onset; a statement explaining the child's condition at entrance and discharge if the child had ever been in an institution; a statement from a school official showing whether any progress occurred or could be expected if the child ever attended school, a statement showing dates and amounts of earnings if the child had ever been employed, and, if none of this could be supplied statements from at least two persons who knew of the child's condition at age 18 and after.

Review of the claims file does not reveal a response to the request for information.

Review of the claims file does not reveal treatment records or records regarding function of the Veteran's daughter prior to the age of 18.  The Veteran's treatment records variously reveal that he has reported that he has had to help his daughter out monetarily, that he and his wife have cleaned up the daughter's house, and that the daughter had looked to go to college and in March 2015 had a full time job with benefits that she held for a time.  In May 2014 the Veteran reported regret that only 40 individuals out of 100 showed for his daughter's wedding.  In March 2015 the Veteran also indicated that his daughter was married.

As there is no evidence of record regarding the Veteran's daughter's ability to self-support prior to the age of 18 associated with the claims file and as the Veteran's daughter has been reported to be married by the Veteran, the Board finds that the preponderance of the evidence is against a finding that the Veteran's daughter is a child and was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  Thus, the claim is denied.


ORDER

The application to reopen a claim for entitlement to service connection for unspecified immunological disability is denied.

Service connection for residuals of cold weather exposure is denied.

Permanent incapacity for self-support of appellant's daughter is denied.

Special home adaptation grant is denied.


REMAND

In September 2014 the Board remanded the Veteran's claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides, and sciatica for the Veteran to be afforded a VA examination.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in June 2015.  The examiner noted that the Veteran was undergoing extensive workup and evaluation for a rectal mass which caused pain in the region of his lower back and rectal area.  The Veteran was unable to do a variety of tests due to the pain in his rectal area.  The examiner noted that although the Veteran reported subjective symptoms and history, there was no definite electrodiagnostic evidence for a left lower extremity radiculopathy, plexopathy or mononeuropathy.  There is no electrodiagnostic evidence for a large fiber peripheral polyneuropathy.  Thus, the Veteran's most recent electromyography (EMG) of 2010 did not show objective medical evidence of neuropathy or radiculopathy of his left lower extremity.  The Veteran's medical record revealed that he had similar symptoms at this time as in 2010.  The Veteran declined a new EMG evaluation of his bilateral upper and lower extremities on this medical evaluation of June 2015.  He further stated that he was unable to have an MRI study of his lumbosacral spine due to pacemaker wires.  Also, on review of medical records revealed that the Veteran "refused" an appointment in February 2011 for a neurology evaluation.  As such, the examiner stated that an expert opinion from neurology regarding peripheral neuropathy and sciatica was not available for this medical examination due to the Veteran's choice.  Thus, the medical examiner was unable to complete a medical examination due to the Veteran's current nonservice-connected rectal mass, an MRI of the lumbar spine due to his cardiac pace wires, the Veteran declining an updated EMG of upper and lower extremities, and the Veteran declining a neurology evaluation in 2011.  Thus, the medical examiner reported that there were many limitations to diagnose additional conditions or etiologies of the Veteran's symptoms at the time of the medical examination.  Therefore, the examiner reported that it was impossible for to provide all of the medical opinions requested without resorting to mere speculation. 

After examination in June 2015, in December 2015 the Veteran underwent abdominoperineal resection with plastic repair of the anal defect and a colostomy was created.

As the examiner could not render an opinion with regard to the Veteran's peripheral neuropathy and sciatica, due in part to the Veteran's unresolved nonservice-connected rectal mass condition, and as the Veteran's condition regarding rectal mass has changed, the Board finds it necessary to remand the claims of entitlement to service connection for peripheral neuropathy and sciatica for the Veteran to be given a new examination.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran seeks entitlement to service connection for a thyroid disorder, to include as due to exposure to herbicides.

The Veteran's service personnel records reveal that the Veteran was a vegetation control and was responsible for the receipt, storage, and transfer of aviation fuels.  As such, the Board notes that it is Veteran likely was exposed to chemicals.  

In a December 2006 VA treatment note the Veteran asked what a heterogeneous thyroid was and whether labs would be ordered.  In January 2015 the Veteran was noted to have a multinodular goiter caused by growth of thyroid gland tissue.  

In March 2015 it was noted that thyroid nodules were found incidentally on CT of the thorax.  He was told in 2003 that he had "cellular changes" in his thyroid after a radiology test.  The provider reviewed the record and commended on a December 2006 CT that showed thyroid nodules/heterogeneity and an ultrasound in January 2015 that showed multiple small nodules bilaterally.  It was noted that there was a notation of an ultrasound of his thyroid in January 2007 but there was no report or films available.  The provider's impression was multinodular goiter.  Thyroid nodules were common as people get older and most are not cancerous.  There were no worrisome features on the ultrasound and they had apparently been there for many years.  

In a private treatment note dated in November 2015, the Veteran was noted to have thyroid nodules.  A PET CT scan showed abnormal uptake in the right thyroid lobe.  The PET CT scan note, dated in November 2015, indicated that there was mild increased activity within the right thyroid lobe.  The impression was abnormal hypermetabolic activity seen within the right thyroid lobe.

At the hearing before the undersigned the Veteran reported that he did not have a diagnosis of a thyroid disorder other than what an x-ray technician told him with regard to cellular changes.  The Veteran reported at his hearing before the undersigned that he handled jet fuel in service (JPTS).

Information submitted by the Veteran reveal that the chemicals TCE and PCE were detected in active on-base drinking water in 1991 and 1998.

To date the Veteran has not been afforded a VA medical examination with regard to the etiology of his thyroid nodules and multinodular goiter.  More specifically, no examination has been afforded regarding whether the Veteran's disorder is etiologically related to his exposure to chemicals in service.  As such, the issue of entitlement to service connection for a thyroid disorder is remanded for the Veteran to be afforded a VA medical examination.  38 C.F.R. § 3.159.

The Veteran seeks entitlement to special monthly compensation based on the need for aid and attendance, entitlement to automobile and adaptive equipment or adaptive equipment only, and specially adapted housing.  These benefits are based, in part, on loss of use of the lower extremities.  The Veteran has been provided a wheelchair and uses forearm crutches.  In addition, he has reported left foot drop since 2010.  It is unclear whether the Veteran has permanent loss of use of both of his lower extremities.  As such, the Veteran should be provided an appropriate examination with regard to whether the Veteran has loss of use of both lower extremities and/or both feet.  38 C.F.R. § 3.159.

In addition, as these benefits are based on loss of use of the lower extremities the issue of entitlement to service connection for peripheral neuropathy, remanded above, may impact upon the outcome of these issues.  Thus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board, therefore, will defer adjudication of the issues of entitlement to special monthly compensation based on the need for aid and attendance, entitlement to automobile and adaptive equipment or adaptive equipment only, and specially adapted housing until the issue of entitlement to service connection for peripheral neuropathy is adjudicated. 

VA treatment records dated to June 2016 have been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file all VA treatment records dated since June 2016.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records, including those dated since June 2016.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any peripheral neuropathy and/or sciatica found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should comment on the prior VA medical examination reports and opine as to the following:  

(a)  Is it at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy and/or sciatica found to be present is related to or had its onset during service?  

(b)  If not related to service, is it at least as likely as not that any peripheral neuropathy and/or found to be present represents a disability distinct from the Veteran's currently service-connected degenerative changes of the lumbar spine and degenerative disc disease at C5-6 and C6-7 or is a symptoms thereof?  

(c)  If not related to service, is it at least as likely as not that any peripheral neuropathy and/or sciatica found to be present is due to or permanently aggravated by any exposure to chemicals in service?

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any thyroid disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should comment on the prior VA medical examination reports and opine as to the following:  

(a)  Is it at least as likely as not that any thyroid disorder found to be present is related to or had its onset during service?  

(b)  If not related to service, is it at least as likely as not that any thyroid disorder found to be present is due to or permanently aggravated by any exposure to chemicals in service (such as jet fuel, TCE and PCE)?

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, afford the Veteran a proper examination regarding aid and attendance, automobile and adaptive equipment or adaptive equipment only, and specially adapted housing.  The examiner should render an opinion as to whether it is at least as likely as not the Veteran's service connected disabilities manifest symptomology of loss of or loss of use of the Veteran's lower extremities and/or feet.  

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


